PER CURIAM.
We affirm the final judgment entered against appellants, reverse the award of attorney’s fees to appellee and determine that only the basis for reversal warrants some discussion.
The contract executed by the parties clearly contemplated an attorney’s fee to appellee if it became embroiled in an action to collect sums owed it by appellants. It did not encompass an action such as the present where appellee was paid what it was owed under the contract. Appellants unsuccessfully sued appellee because of their dissatisfaction with appellee’s installation of marble tiles in their home. In our view, none of the cases cited by appellee in support of the award of attorney's fees is applicable here.
GLICKSTEIN, C.J., ANSTEAD, J., and OWEN, WILLIAM C., Jr., Senior Judge, concur.